Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2020

                                       No. 04-19-00590-CR

                                    Derwin Ray ROBINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1021
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due by January 17, 2020 and was not filed. We notified
appellant’s counsel of the deficiency on February 3, 2020. See TEX. R. APP. P. 38.8(b)(2). In
that notice, we cautioned appellant that if we did not receive an adequate response by February
13, 2020, we would abate this appeal to the trial court for an abandonment hearing. See id.
Neither the brief nor a motion for extension of time to file the brief has been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ORDER this
appeal ABATED and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We further ORDER the district clerk and court reporter to file a supplemental clerk’s and
reporter’s records in this court by March 25, 2020, which shall include: (1) a transcription of the
hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court